DETAILED ACTION
This action is responsive to the Preliminary Amendment filed on 06/28/2022. Claims 2-5, 8-11, and 20-25 have been canceled. Claims 37 and 38 have been added. Claims 1, 6, 7, 12-19, and 26-38 are pending in the case. Claims 19, 26, and 37 are independent claims.

Claim Objections
Claims 1, 6, 7, 12-19, and 26-38 are objected to because of the following informalities:
Claim 12:
Lines 1 and 2 each improperly reintroduce the limitation “an output” (antecedent basis for this limitation had already been introduced in line 11 of parent claim 26).
Claim 19:
Line 2 recites “one or more processing circuit” where “one or more processing circuits” was apparently intended.
Line 3 recites “one or more processor” where “one or more processors” was apparently intended.
Lines 5, 9, and 12 recite “key press based user interface” where “key press-based user interface” was apparently intended.
This issue is perpetuated throughout all of claim 19’s dependent claims (whenever they recite “the key press based user interface” instead of “the key press-based user interface”).
Line 9 also recites “determining based on the examining that a user” where “determining, based on the examining, that a user” was apparently intended.
Claim 26:
Lines 3, 4, 8, and 11 recite “key press based user interface” where “key press-based user interface” was apparently intended.
This issue is perpetuated throughout all of claim 26’s dependent claims (whenever they recite “the key press based user interface” instead of “the key press-based user interface”).
Line 8 recites “determining based on the examining that” where “determining, based on the examining, that” was apparently intended.
Line 8 also improperly reintroduces the limitation “a user” (antecedent basis for this limitation had already been introduced in line 3 of the same claim).
This double antecedence issue introduces an even bigger issue when the claim later recites “the user” in line 11 of the same claim. 
Line 10 recites “a computing node based system” where “a computing node--based system” was apparently intended.
This issue is perpetuated throughout dependent claims 29 and 30 dependent claims (whenever they recite “the computing node based system” instead of “the computing node--based system”).
Claim 27:
Lines 9-10 recite “the providing the output based on the performing classification {…},” which lacks proper antecedent basis.
Claim 31:
Line 3 improperly reintroduces the limitation “a user” (antecedent basis for this limitation had already been introduced in line 9 of parent claim 19).
This double antecedence issue introduces an even bigger issue when the claim later recites “the user” in line 4 of the same claim. 
Line 4 improperly reintroduces the limitation “an output” (antecedent basis for this limitation had already been introduced in line 11 of parent claim 19).
Claim 37:
Examiner’s Note: As evidenced below, this claim is replete with issues, and it is noted that said indicated issues (particularly, the double antecedence-issues) are perpetuated not only throughout the entirety claim 37, but also throughout all of claim 37’s dependent claims (for example, whenever a claim recites “the key press based user interface” instead of “the key press-based user interface” and/or reintroduces a limitation that was already introduced in claim 37). Applicant is respectfully reminded that after a limitation is introduced (e.g. via an “a” or “an” article), it is improper to re-introduce the same limitation because it then becomes unclear whether the reintroduction was an inadvertent error that instead intended to refer to the very first mentioning of the limitation in question, or whether a wholly new instance/version of the same concept/limitation was intended to be introduced instead.  
Line 3 recites “key press based user interface” where “key press-based user interface” was apparently intended.
Lines 5, 10, 23 improperly reintroduces the limitation “key press sounds” (antecedent basis for this limitation had already been introduced in line 2 of the same claim).
Lines 6 improperly reintroduces the limitation “a key press based user interface” (antecedent basis for this limitation had already been introduced in line 3 of the same claim).
Lines 6, 11, 23 improperly reintroduce the limitation “a result” (antecedent basis for this limitation had already been introduced in line 3 of the same claim).
Lines 6, 11 improperly reintroduce the limitation “keys” (antecedent basis for this limitation had already been introduced in line 4 of the same claim).
Line 14 recites “a computing node based system” where “a computing node--based system” was apparently intended.
Lines 20 and 21 recite “one or more signature pattern” where “one or more signature patterns” was apparently intended.
Lines 21-22 improperly reintroduce the limitation “key press sequence information” (antecedent basis for this limitation had already been introduced in line 7 of the same claim).
Line 22 improperly reintroduces the limitation “timing information” (antecedent basis for this limitation had already been introduced in line 8 of the same claim).
Line 23 recites “one or more user pressing keys.” There appears to be another error here, and it is unclear as to what Applicant actually meant to recite in this instance (e.g. “one or more users” and/or yet another (improper?) reintroduction of the “keys” limitation?).
Claim 38:
Line 1 recites “The method of claim 37, wherein the obtaining the audio input, the audio input…” This limitation is clearly incomplete and/or otherwise missing the full context/scenario to which it refers.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, the original Specification does not appear to offer sufficient support for the following limitations: “wherein the audio input is received from a second computer device external to the computer device and the computing node based system.”

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, the original Specification does not appear to offer sufficient support for the following limitations: “obtaining respective audio inputs representing key press sounds emanating respectively from a plurality of different key press user interfaces of respective different computer devices as a result of a plurality of certain users of the respective different computer devices pressing keys of the key press based user interface of the respective computer device, wherein the generating includes generating a plurality of context patterns based on the respective audio inputs, wherein the respective context patterns includes key press sequence information and timing information, wherein the examining includes examining the plurality of context patterns to ascertain whether respective users of the plurality of certain users are currently engaged in a certain specified current key press activity, and wherein the providing the output includes providing a notification in dependence on a percentage of the plurality of certain users ascertained to be engaged in the certain specified key press activity.”

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 currently depends on claim 1, which itself depends on claim 37. Claim 37 already recited “wherein the context pattern includes key press sequence information and timing information” in lines 7-8. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 27 currently depends on claim 1, which itself depends on claim 37. Claim 1 (together with parent claim 37) already recited the functionalities recited in dependent claim 27. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 19, 26, 29-34, & 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US Patent Application No. 2016/0261582, hereinafter “Lee”). Note that the ordering of the claims below has been altered to more closely adhere to their proper parentage/hierarchy.

As to independent claim 19, Lee shows a computer program product [¶ 60] comprising:
a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method [¶ 60] comprising:
obtaining an audio input, the audio input representing sound emanating from a key press based user interface [“{…} obtain typing sounds generated when a user types the letters using the input unit {…}” (¶ 12)];
generating a context pattern based on the audio input [“{…} obtain a typing sound generated from the input unit 20 a when a user inputs login information using the input unit 20 a of the first device 20, may convert the obtained typing sound into an audio file {…}” (¶ 59)], wherein the context pattern includes key press sequence information and timing information; examining the key press sequence information and the timing information and determining based on the examining that a user using the key press based user interface is currently engaged in a certain type of user activity [“The authentication server 100 according to an embodiment of the present invention receives login information inputted by a user and input timing information indicative of timing when letters corresponding to at least some of the login information are entered from the first device 20. In some embodiments, the authentication server 100 may receive audio information regarding a sound generated when the user types the letters of the at least some of the login information (i.e., the letters of a user ID) from the second device 10 when the user inputs the login information. The authentication server 100 may first verify whether the login information received from the first device 20 is information legitimately inputted by the user by comparing the input timing information received from the first device 20 with the audio information received from the second device 10 and then perform authentication on the login information.” (¶ 65) 
For further context/examples of examining the key press sequence information and the timing information to determine that a user using the key press based user interface is currently engaged in a certain (e.g. authorized versus unauthorized) type of user activity, see also fig. 9; ¶¶ 105 & 113-118, & 121-125.];
and providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity [e.g. providing an output (such as a login success or failure) in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity (¶¶ 82-83) | for even further context/examples, see also: ¶¶ 94, 99, & 111].

As to dependent claim 31, Lee further shows:
wherein the method includes examining the key press sequence information and the timing information and determining based on the examining that a user using the key press based user interface is currently engaged in a Web Browsing activity [“A user may be provided with a service by logging in to a web service using the first device 20. Although not shown, the authentication server 100 operates in conjunction with a web server providing a web service and is responsible for the login authentication of devices that access the web server. The web service may include all types of services requiring login, such as electronic commerce transactions, Internet banking, Internet education, portal sites, and SNS.” (¶ 57)];
and providing an output in response to the determining that the user using the key press based user interface is currently engaged in the Web Browsing activity, wherein the output configures a network hardware component [see, e.g., how the output of the user’s Web Browsing activity configures a network hardware component  (¶¶ 82-83) | For even further context/examples of configuring a network hardware component, and/or the significant breadth in scope such a limitation covers, see also ¶¶ 05, 61, 81, 89, & 126-128.].  

As to dependent claim 32, Lee further shows:
wherein the examining and the determining include examining the key press sequence information and the timing information and determining based on the key press sequence information and the timing information that the user using the key press based user interface is currently engaged in a Web Browsing activity, and wherein the providing the output based on the determining that the user is currently engaged in the certain type of user activity includes providing the output based on the determining that the user is currently engaged in the Web Browsing activity [“A user may be provided with a service by logging in to a web service using the first device 20. Although not shown, the authentication server 100 operates in conjunction with a web server providing a web service and is responsible for the login authentication of devices that access the web server. The web service may include all types of services requiring login, such as electronic commerce transactions, Internet banking, Internet education, portal sites, and SNS.” (¶ 57)].  

As to dependent claim 33, Lee further shows:
wherein the examining and the determining include examining the key press sequence information and the timing information and determining based on the key press sequence information and the timing information that the user using the key press based user interface is currently engaged in a Gaming activity, and wherein the providing the output based on the determining that the user is currently engaged in the certain type of user activity includes providing the output based on the determining that the user is currently engaged in the Gaming activity [See, for example, how the determining based on the key press sequence information and the timing information that the user using the key press based user interface is currently engaged in the certain kind of user activity “may include all types of services requiring login” (¶ 57), and how the word “Gaming” in and of itself (e.g. without added functionality and/or specificity) in this instance merely describes non-functional descriptive material (see MPEP § 2111.05) and/or a mere intended use for an otherwise application-agnostic activity.].  

As to dependent claim 34, Lee further shows:
wherein the examining and the determining include examining the key press sequence information and the timing information and determining based on the key press sequence information and the timing information that the user using the key press based user interface is currently engaged in a Word Processing activity, and wherein the providing the output based on the determining that the user is currently engaged in the certain type of user activity includes providing the output based on the determining that the user is currently engaged in the Word Processing activity [“As shown in FIG. 5, words meaning that the authentication of the second device 10 has been completed may be displayed on one side of a screen of the second device 10. For example, words, such as “user authentication has been successful”, may be displayed on one side of a screen of the second device 10. An icon 12 for executing an operation of the second device 10 for the secure login of the first device 20 may be displayed on the other side of the screen of the second device 10. When a user selects the icon, a function for recording a typing sound of the first device 20 and sending the typing sound to the authentication server 100 is performed.” (¶ 95)
See also how the limitation “Word Processing” in and of itself (e.g. without added functionality and/or specificity) in this instance merely describes non-functional descriptive material (see MPEP § 2111.05) and/or a mere intended use for an otherwise application-agnostic activity.].  

As to independent claim 26, Lee shows a method [¶ 11] comprising:
obtaining an audio input, the audio input representing key press sounds emanating from a key press based user interface of a computer device as a result of a user pressing keys of the key press based user interface of the computer device [“{…} obtain typing sounds generated when a user types the letters using the input unit {…}” (¶ 12)];
generating a context pattern based on the audio input [“{…} obtain a typing sound generated from the input unit 20 a when a user inputs login information using the input unit 20 a of the first device 20, may convert the obtained typing sound into an audio file {…}” (¶ 59)], wherein the context pattern includes key press sequence information and timing information; 4Application No.: 16/668,836Docket No.: END920170133US03 examining the key press sequence information and the timing information and determining based on the examining that a user using the key press based user interface is currently engaged in a certain type of user activity [“The authentication server 100 according to an embodiment of the present invention receives login information inputted by a user and input timing information indicative of timing when letters corresponding to at least some of the login information are entered from the first device 20. In some embodiments, the authentication server 100 may receive audio information regarding a sound generated when the user types the letters of the at least some of the login information (i.e., the letters of a user ID) from the second device 10 when the user inputs the login information. The authentication server 100 may first verify whether the login information received from the first device 20 is information legitimately inputted by the user by comparing the input timing information received from the first device 20 with the audio information received from the second device 10 and then perform authentication on the login information.” (¶ 65) 
For further context/examples of examining the key press sequence information and the timing information to determine that a user using the key press based user interface is currently engaged in a certain (e.g. authorized versus unauthorized) type of user activity, see also fig. 9; ¶¶ 105 & 113-118, & 121-125.], 
wherein the generating and the examining are performed by a computing node based system external to the computer device [e.g. the generating and the examining are performed by a computing node based system external to the computer device 20 (figs. 1, 2, 7, & 10)];
and providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity [e.g. providing an output (such as a login success or failure) in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity (¶¶ 82-83) | for even further context/examples, see also: ¶¶ 94, 99, & 111].

As to dependent claim 12, Lee further shows:
wherein the providing an output includes providing an output to initiate installation of software on the computer device [e.g. providing an output with an intended result to initiate installation of software on the computer device (¶¶ 61, 81, 89, & 99)].

As to dependent claim 29, Lee further shows:
wherein the audio input is received from the computer device external to the computing node based system [e.g. the audio input is received from the computer device 20 external to the computing node based system (figs. 1, 2, 7, & 10)].  

As to dependent claim 30, Lee further shows:
wherein the audio input is received from a second computer device external to the computer device and the computing node based system [e.g. the audio input may also be received from a second computer device/server external to the computer device and the computing node based system (figs. 1, 2, 7, & 10)].

As to independent claim 37, Lee shows a method [¶ 11] comprising:
obtaining an audio input, the audio input representing key press sounds emanating from a key press based user interface of a computer device of a user as a result of the user of the computer device pressing keys of the key press based user interface of the computer device [“{…} obtain typing sounds generated when a user types the letters using the input unit {…}” (¶ 12)];
generating a context pattern based on the audio input representing key press sounds emanating from a key press based user interface as a result of the user pressing keys of the key press based user interface [“{…} obtain a typing sound generated from the input unit 20 a when a user inputs login information using the input unit 20 a of the first device 20, may convert the obtained typing sound into an audio file {…}” (¶ 59)], wherein the context pattern includes key press sequence information and timing information; examining the key press sequence information and the timing information of the context pattern generated based on the audio input representing key press sounds emanating from the key press based user interface of the computer device of the user as a result of the user pressing keys of the key press based user interface, and determining, based on the examining, a current key press activity currently engaged in by the user [“The authentication server 100 according to an embodiment of the present invention receives login information inputted by a user and input timing information indicative of timing when letters corresponding to at least some of the login information are entered from the first device 20. In some embodiments, the authentication server 100 may receive audio information regarding a sound generated when the user types the letters of the at least some of the login information (i.e., the letters of a user ID) from the second device 10 when the user inputs the login information. The authentication server 100 may first verify whether the login information received from the first device 20 is information legitimately inputted by the user by comparing the input timing information received from the first device 20 with the audio information received from the second device 10 and then perform authentication on the login information.” (¶ 65) 
For further context/examples of examining the key press sequence information and the timing information to determine that a user using the key press based user interface is currently engaged in a certain (e.g. authorized versus unauthorized) type of user activity, see also fig. 9; ¶¶ 105 & 113-118, & 121-125.], 
wherein the generating and the examining are performed by a computing node based system external to the computer device [e.g. the generating and the examining are performed by a computing node based system external to the computer device 20 (figs. 1, 2, 7, & 10)];
and providing an output in dependence on the current key press activity determined to be currently engaged in by the user of the computer device based on the examining the key press sequence information and the timing information of the context pattern [e.g. providing an output (such as a login success or failure) in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity (¶¶ 82-83) | for even further context/examples, see also: ¶¶ 94, 99, & 111], 
wherein the determining based on the examining the current key press activity currently engaged in by the user includes (a) comparing the context pattern to a plurality of signature patterns stored in a data repository, and (b) matching the context pattern to one or more signature pattern of the plurality of signature patterns, wherein respective ones of the one or more signature pattern includes key press sequence information and timing information generated from respective audio inputs representing key press sounds emanating as a result of one or more user pressing keys of a key equipped user interface to perform a key pressing activity according to the determined current key press activity currently engaged in by the user [“In general, when a PC or the first device 20 accesses and logs in to the Internet, it transfers login information, for example, a user ID and a password to the authentication server 100. The authentication server 100 compares the login information from the first device 20 with login information stored in a database 130 and allows the first device 20 to log in to the authentication server 100 if the two types of information are the same.” (¶ 63) 
“The authentication server 100 according to an embodiment of the present invention receives login information inputted by a user and input timing information indicative of timing when letters corresponding to at least some of the login information are entered from the first device 20. In some embodiments, the authentication server 100 may receive audio information regarding a sound generated when the user types the letters of the at least some of the login information (i.e., the letters of a user ID) from the second device 10 when the user inputs the login information. The authentication server 100 may first verify whether the login information received from the first device 20 is information legitimately inputted by the user by comparing the input timing information received from the first device 20 with the audio information received from the second device 10 and then perform authentication on the login information.” (¶ 65)
“The login authentication unit 124 may generate second letter input pattern information corresponding to a user ID based on audio information received from the second device 10 and compare the second letter input pattern information with first letter input pattern information. If, as a result of the comparison, the first letter input pattern information is found to be identical with the second letter input pattern information according to a predetermined criterion, the login authentication unit 124 may consider that the user ID inputted to the first device 20 has been inputted by a legitimate user and authenticate the first device 20 by comparing login information received from the first device 20 with login information previously stored in the database 130. Accordingly, the first device 20 may log in to a web service by the authentication server 100.
If, as a result of the comparison, the first letter input pattern information is found to be not identical with the second letter input pattern information or the second letter input pattern information is not received from the second device 10 within a predetermined time, the login authentication unit 124 may send an error message to the first device 20.” (¶¶ 82-83) | for even further context/examples, see also: ¶¶ 15-16, 82-83, 106, 115, & 123-125].  

Allowable Subject Matter
Dependent claim 1 recites, in part: “wherein the examining includes performing classification of the context pattern to classify the context pattern as belonging to a signature pattern classification, wherein the signature pattern classification specifies the current key press activity.” These concepts, when combined with the other functionalities of parent claim 37 and when read in view of the specification, do not appear to be taught or suggested by the prior art of record. Therefore, dependent claim 1, if amended to correct all of the outstanding deficiencies indicated above, would be deemed allowable. Dependent claims 6, 7, 13-18, 27, and 28 (if also amended to correct the non-art-related deficiencies indicated above) are thus also deemed allowable by virtue of depending on parent claim 1.
Dependent claims 35 and 36 recite, in part: an operability for the (key audio) examining step to determine whether the user is currently engaged in a specific kind of activity (“Gaming” and “Word Processing,” respectively), and then initiating installation of software of the same kind of said specific activity on a computer device based on the determining that the user is currently engaged in said specific activity. These concepts, when combined with the other functionalities of parent claim 19, do not appear to be taught or suggested by the prior art of record.
Dependent claim 38 recites, in part: “wherein the examining includes examining the plurality of context patterns to ascertain whether respective users of the plurality of certain users are currently engaged in a certain specified current key press activity, and wherein the providing the output includes providing a notification in dependence on a percentage of the plurality of certain users ascertained to be engaged in the certain specified key press activity.” These concepts, when combined with the functionalities of the rest of claim 38 and parent claim 37, do not appear to be taught or suggested by the prior art of record. Therefore, dependent claim 38, if amended to correct all of the outstanding (non-art-related) deficiencies indicated above, would be deemed allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant has submitted numerous assertions alleging that the Office presented new grounds of rejection during the interview held on 05/25/2022. The examiner emphatically disagrees and maintains that the Office only reiterated and explained in layman’s terms how the previously-cited prior art applied to the claims at that point in time. Note that the claims have since significantly changed and that the Faaborg and Kelly references were not relied upon in this action. Although it is respectfully maintained that the rejections at that time were reasonable (and how, to summarize, it would have been obvious to combine Faaborg’s audio-based contextual triggers with Kelly’s keyboard key sound detection teachings to act as Faaborg’s audio triggering criteria), Applicant’s arguments have been fully considered and have been found moot in view of either the new grounds of rejection or the allowable subject matter indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
KIM; Nam Kyu
US 20150355877 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
Lee; Bowon et al.
US 20170285133 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
MAKER, III; Frank Llewellyn
US 20170060530 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
Mori; Robert F.
US 20100052877 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
Liu; Yibo et al.
US 20140072143 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
NISHIDA; Kenichi et al.
US 20200005746 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
Coccaro; Noah B. et al.
US 8453058 B1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
Stekkelpak; Zoltan et al.
US 20140250433 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
WISNIA; Jack et al.
US 20190129517 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
Patil; Naganagouda B. et al.
US 20180061420 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
Ben-Itzhak; Yuval
US 20150242470 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
Jain; Arvind et al.
US 20130006897 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
Pierce; Whitney
US 20130254372 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
Alphin, III; Thomas H. et al.
US 20180246937 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
Kamizono; Hidenobu
US 6236339 B1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
Kumar; Amit et al.
US 10592515 B2
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
KURIAN; Prima Dona et al.
US 20160027045 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
BAE; Jooyoon et al.
US 20140082501 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
Zhang; Xiao Qian et al.
US 20060267857 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
Robarts, James O.  et al.
US 20020083025 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”
YANG; Lawrence Y. et al.
US 20150347010 A1
“providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173


/TADESSE HAILU/     Primary Examiner, Art Unit 2173